                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

DAVID THOMASON                                                            PLAINTIFF
ADC #659750

V.                             4:19-CV-601 SWW

RICKEY A. DENTON, State                                                 DEFENDANT
Trooper, Arkansas

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

            IT IS SO ORDERED, this 3rd day of October, 2019.

                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE
